Exhibit 10.1

 

AGREEMENT

 

AGREEMENT (“Agreement”), dated as of February 12, 2003, by and between New Plan
Excel Realty Trust, Inc., a Maryland corporation (“Company”), and Leonard
Brumberg (“Executive”).

 

RECITALS

 

A.            Executive is currently Executive Vice President - Retail of the
Company.

 

B.            The Company and Executive entered into an employment agreement
dated as of September 14, 2000 (the “Employment Agreement”).  Pursuant to the
terms of the Employment Agreement, the “Effective Date” of the Employment
Agreement is September 25, 2000 and the initial term of the “Employment Period”
under the Employment Agreement expires on September 25, 2003.

 

C.            The Company desires to extend the “Employment Period” under the
Employment Agreement for a term of two (2) years (i.e., from September 25, 2003
through September 25, 2005) and otherwise on the same terms and conditions as
the Employment Agreement.

 

AGREEMENT

 

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree to modify the terms of the Employment Agreement as follows:

 

1.                                       The Employment Period under the
Employment Agreement shall expire on September 25, 2005, subject to the
automatic extension provisions contained in Paragraph 2 of the Employment
Agreement.

 

2.                                           Except as herein provided, all of
the terms and provisions of the Employment Agreement shall remain unmodified and
in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

 

 

NEW PLAN EXCEL REALTY TRUST, INC., a
Maryland corporation

 

 

 

 

 

 

By:

/s/ STEVEN F. SIEGEL

 

 

 

Name: Steven F. Siegel

 

 

 

Title: Executive Vice President, General Counsel
and Secretary

 

 

 

 

 

 

 

 

LEONARD BRUMBERG

 

 

 

 

 

/s/ LEONARD BRUMBERG

 

 

 

 

 

--------------------------------------------------------------------------------